DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the follow features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
A wick, 
A fluid permeable heating element, 
at least one air outlet,
The protective cover forming part of an external surface of the cartridge,
A device end is not identified in the drawings. 
Figure 1 shows two of the reference numbers 33 pointing at two different places.  One of the reference number 33 is pointing at one of the rib 34 and the other one of the reference number 33 is pointing at the bottom surface of the liquid retention material 32.
It seems that the reference number 28 shown in Figure 1 is not pointing at the same place as the reference number shown in Figure 4.  
In Figure 1, it seems that the reference number 25 for the recess is pointing at the bottom end of the cartridge housing 22 instead of the recess.
Figure 6 shows two of the reference numbers 50 and 62 on both left side and right side of the cartridge 20.  However, the reference numbers 50 and 62 on the left side are pointing different places compare to the reference numbers 50 and 62 on the right side. 
The reference numbers 32 and 33 shown in Figure 1 and the same reference numbers 32 and 33 shown in Figure 6 are pointing different places.
In Figure 6, it seems that the reference number 32 for the liquid retention material is pointing at the storage container 24 and not the liquid retention material itself.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “37” has been used to designate both electrical contact pads and air inlet holes.  
In Figure 6, the reference number 50 on the right side of the cartridge 20 is pointing at a portion of the cartridge housing 22 and not a dilution air inlet.  
In Figure 6, the reference number 62 on the left side of the cartridge 20 is pointing at a portion of the cartridge housing 22 and not an aperture.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0083], lines 6-7, the examiner suggests the applicant to change " A liquid retention 32 material" to -- A liquid retention material 32 -- in order for the terminology to be consistent throughout the specification.
Paragraph [0083], line 7, the examiner suggests the applicant to change "the cap 30" to -- the heater cape 30 --.  
Paragraph [0083], line 9, the examiner suggests the applicant to change "retention material 32" to -- liquid retention material 32 --.
Paragraph [0094], lines 3-4, it seems that "the housing of the cartridge 22" should be either -- the housing 22 of the cartridge 20 -- or -- the cartridge housing 22 --.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a wick and a fluid permeable heating element recited in claims 1 and 9 and a device end recited in claims 3 and 11 are not described in the present specification.  
The present specification does not describe the wick and the device end.  While the present specification describes, "a fluid permeable heating assembly", the present specification does not describe, "a fluid permeable heating element".

Claim Objections
Claims 6, 8, and 10 are objected to because of the following informalities:  
Claims 6 and 8, line 2, the examiner suggests the applicant to change "heating element" to -- fluid permeable heating element --.  
Claim 10 is not finished with a period.  In view of claim 2, the examiner suggests the applicant to change "the cartridge" in claim 10, line 2 to -- the cartridge. --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because the specification does not describe "a wick" and the drawings do not identify the "a wick", "a fluid permeable heating element", and "at least one air outlet" with lines and assigned reference numbers, the structure of the claimed invention cannot be clearly understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hon (US Patent Application Publication No. 2015/0040929 A1).
Regarding claims 1-5 and 7-8, Hon discloses (claim 1) a cartridge 22 for an electronic vaping device, the cartridge 22 comprising: a storage container 34 configured to contain a supply of a vapor-forming substrate 36; a heater cap 58 adjacent the storage container 34; a fluid retention material 38 in fluid communication with the vapor-forming substrate; a wick 90 in fluid communication with the fluid retention material 38; a fluid permeable heating element 24 positioned across an opening 40 in the storage container 34; a protective cover 50 coupled to the storage container 34 and configured to cover the fluid permeable heating element 24; at least one air inlet (not labeled, central opening shown in 8) in the protective cover 50; at least one air outlet 32; and an airflow path 44 from the at least one air inlet to the at least one air outlet 32, the protective cover 50 configured such that a portion of the airflow path 44 is between a portion of the protective cover 50 and the fluid permeable heating element 24 (see arrow head lines shown Fig. 8); (claim 2) wherein the protective cover 50 forms part of an external surface of the cartridge 22.  (claim 3) The cartridge 22 further comprises: a device end (right end shown in Fig. 1) configured to connect to a device portion 82; and a mouthpiece end (left end shown in Fig. 1) opposite to the device end, the protective cover 50 being positioned at the device end of the cartridge 30; (claim 4) wherein the protective cover 50 is between the device portion 82 and the fluid permeable heating element 24 when the cartridge 22 is connected to the device portion; (claim 5) wherein the protective cover 50 at least partially extends into a device portion when connected thereto (see Fig. 2); (claim 7) wherein the protective cover 50 is coupled to at least one of an external housing 30 of the cartridge 22; and (claim 8) wherein the protective cover 50 retains the fluid permeable heating element 24 adjacent to the storage container 34.

Regarding claims 9-13 and 15, Hon discloses an electronic vaping device 20 comprising: (claim 9) a cartridge 22 including, a storage container 34 configured to contain a supply of a vapor-forming substrate 36, a heater cap 58 adjacent the storage container 34, a fluid retention material 38 in fluid communication with the vapor- forming substrate 36, a wick 90 in fluid communication with the fluid retention material 38, a fluid permeable heating element 24 positioned across an opening of the storage container 34, the fluid permeable heating element 24 supported by the heater cap 58 and in contact with the wick 90, a protective cover 50 coupled to the storage container 34 and configured to cover the fluid permeable heating element 24 and at least a portion of the heater cap 58, at least one air inlet (not labeled, central opening shown in 8) in the protective cover 50, at least one air outlet 32, and an airflow path 44 from the at least one air inlet to the at least one air outlet 32, the protective cover 50 configured such that a portion of the airflow path 44 is between a portion of the protective cover 44 and the fluid permeable heating element 24; and a device portion 82 including, a power supply 82, and control electronics, the cartridge 22 configured to connect to the device portion 82, and when the cartridge 22 is connected to the device portion 82, the fluid permeable heater element 24 is electrically connected to the power supply 82; (claim 10) wherein the protective cover 50 forms part of an external surface of the cartridge 22.  The cartridge 22 further comprises: (claim 11) a device end (right end shown in Fig. 1) configured to connect to a device portion 82; and a mouthpiece end (left end shown in Fig. 1), the protective cover 50 being positioned at the device end of the cartridge 30; (claim 12) wherein the protective cover 50 is between the device portion 82 and the fluid permeable heating element 24 when the cartridge 22 is connected to the device portion; (claim 13) wherein the protective cover 50 at least partially extends into a device portion when connected thereto (see Fig. 2); and (claim 15) wherein the protective cover 50 is coupled to at least one of an external housing 30 of the cartridge 22.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as obvious over Hon in view of Xiang (US Patent Application Publication No. 2016/0029698 A1).
Claims 6 and 14 recites, "the airflow path comprises a sharp bend between the heating element and the air outlet".
Hon does not specifically disclose the airflow path to have a sharp bend between the heating element 24 and the air outlet 32.  In Figure 8, Hon only shows the airflow path 44 shown by arrow headed lines making an angled bend between the fluid retention material 38 and the heater cap 58.  
On the other hand, Figure 2 of Xiang discloses a cartridge comprising an airflow path (see arrowhead lines shown in Fig. 2) having a sharp bend between the heating element 205 and the air outlet 201.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cartridge taught by Hon such that it would have the airflow path having a sharp bend between the heating element and the air outlet as taught by Xiang because air can flow through the airflow path whether the airflow path has a sharp bend or not if airflow path is not blocked.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831